                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION


KASIE STEVENS-BRATTON,                  )
                                        )
     Plaintiff,                         )
                                        )
v.                                      )       15-2472-SHM-tmp
                                        )
TRUGREEN, INC.,                         )
                                        )
     Defendant.                         )


          ORDER GRANTING MOTION TO CONDUCT EXPERT DISCOVERY


     Before the court by order of reference is Kasie Stevens-

Bratton’s motion for permission to conduct expert discovery. (ECF

Nos. 199 & 201.) For the reasons below, the motion is GRANTED.

                            I.     BACKGROUND

     This is a putative class action under the Telephone Consumer

Protection Act, 47 U.S.C. § 227 (the “TCPA”). Stevens-Bratton

alleges that Trugreen, Inc. (“Trugreen”) called her cell phone

several    times   using   an    automatic   telephone   dialing   system

(“ATDS”).1 (ECF No. 1 at 5 ¶¶ 29-30.) Trugreen asserts that its

telephone system does not qualify as an ATDS. (ECF No. 22.)

     Before discovery, Trugreen moved for summary judgment on the

grounds its telephone system did not qualify as an ATDS. (ECF No.



1Stevens-Bratton also alleged other violations of the TCPA but
those claims did not survive summary judgment. (ECF No. 192.)
109.) Stevens-Bratton opposed summary judgment because she argued

she needed an opportunity to conduct discovery about the features

of Trugreen’s telephone systems. (ECF No. 117.) Stevens-Bratton

specifically argued that she needed “an opportunity for her expert

to review information obtained in discovery” about the features of

Trugreen’s telephone systems. (Id. at 6.)

        While the parties awaited a ruling on the motion for summary

judgment, the court entered a scheduling order. (ECF No. 116.) The

scheduling order bifurcated merits and expert discovery. Merits

discovery was to be completed by July 31, 2018. (Id.) For expert

discovery, the order stated that “[t]he Parties request to approach

the Court and submit an additional proposed scheduling order in

order    to   schedule   expert   discovery   and   class   certification

briefing at the conclusion of the merits (non-expert) discovery

phase.” (Id.) At the conclusion of the merits discovery period,

there had not been a ruling on Trugreen’s motion for summary

judgment and neither party sought permission to conduct expert

discovery.

        On February 4, 2020, the court denied summary judgment on

Stevens-Bratton’s ATDS claims. (ECF No. 192.) The court ruled

summary judgment was premature because at the time the motion was

briefed “Stevens-Bratton had not yet had a substantive chance to

procure any discovery responses, deposition testimony, or expert

testimony.” (Id. at 8-9.) Stevens-Bratton then filed this motion,


                                    -2-
which was referred to the undersigned. (ECF Nos. 199 & 201.)

Trugreen opposes the motion. (ECF No. 200.)

                                   II.   ANALYSIS

     The TCPA forbids any person “to make any call . . . using any

automatic telephone dialing system . . . to any telephone number

assigned to a . . . cellular telephone service.” 47 U.S.C. §

227(b)(1)(A). “The term ‘automatic telephone dialing system’ means

equipment     which   has    the    capacity      —   (A) to   store   or   produce

telephone numbers to be called, using a random or sequential number

generator; and (B) to dial such numbers.” 47 U.S.C.A. § 227(a)(1).

Although the TCPA is thirty years old, the definition of an ATDS

is an unsettled question. See Gadelhak v. AT&T Servs., Inc., 950

F.3d 458, 463 (7th Cir. 2020).

     Trugreen argues the motion should be denied because expert

testimony     would   be    inadmissible,        because   expert   testimony      is

unnecessary to resolve another round of summary judgment, and

because Stevens-Bratton waived her opportunity to conduct expert

discovery by waiting until well after the end of merits discovery.

None of these arguments are persuasive. Turning to Trugreen’s first

argument, courts often admit expert testimony about the technical

features of purported ATDSs. See Eldridge v. Pet Supermarket, Inc.,

No. 18-22531-CIV, 2020 WL 1076103, at *7 (S.D. Fla. Mar. 6, 2020);

Morgan   v.   On   Deck     Capital,     Inc.,    No.   3:17-CV-00045,      2019   WL

4093754, at *3 (W.D. Va. Aug. 29, 2019). The court cannot conclude


                                         -3-
any expert testimony Stevens-Bratton may develop would be                   so

clearly   inadmissible    as    to   bar    discovery.     Trugreen’s   second

argument is also unavailing. Expert discovery may well be helpful

in identifying the technical features of Trugreen’s call system

and allowing the parties to develop their arguments about whether

Trugreen’s system qualifies as an ATDS. Finally, Trugreen’s waiver

argument overlooks that Stevens-Bratton moved for expert discovery

promptly after the court’s ruling on the first summary judgment

motion. Though it would perhaps have been better practice to move

to conduct expert discovery earlier, given this context, Stevens-

Bratton’s delay was not so egregious as to constitute a waiver.

                               III. CONCLUSION

      For the reasons above, the motion to conduct expert discovery

is GRANTED. The parties shall prepare a joint proposed scheduling

order regarding expert discovery within fourteen days of entry of

this order. Should the parties require additional time to submit

a   proposed   scheduling   order     due    to   the   ongoing   coronavirus

pandemic, the court will liberally grant extensions.

      IT IS SO ORDERED.

                                           s/ Tu M. Pham
                                           TU M. PHAM
                                           United States Magistrate Judge

                                           April 9, 2020     ___________
                                           Date




                                     -4-
